 1
 2                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
 3
 4
                                                                   Nov 20, 2019
                                                                       SEAN F. MCAVOY, CLERK

 5
 6                           UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9
10 UNITED STATES OF AMERICA,                  No. 4:19-CR-06061-SAB-1
11              Plaintiff,                    No. 4:19-CR-06061-SAB-2
12              v.                            No. 4:19-CR-06061-SAB-3
13 JULIO LEAL PARRA, KEVIN
14 ESCARCIGA LEAL, and BIANCA                 PROTECTIVE ORDER
15 ORTEGA,
16              Defendants.
17        Before the Court is the Government’s Motion for Protective Order, ECF No.
18 71, and associated Motion to Expedite, ECF No. 72. The Government requests the
19 Court issue a protective order in this case for the following reasons: (1) because
20 there are two Defendants in this case who have not been arrested yet; (2) discovery
21 in this matter includes materials provided to the Government from organizations
22 outside the Eastern District of Washington based on the understanding that the
23 materials would be disclosed under a protective order; and (3) to protect
24 cooperating witnesses and cooperating Defendants who have provided information
25 to the United States. The Government requests that the Court prohibit Defendants
26 from having copies of discovery materials in jail in order to minimize the risk of
27 improper disclosure of sensitive information. The Court finds good cause to grant
28 the Government’s request.

     PROTECTIVE ORDER * 1
 1       Accordingly, IT IS HEREBY ORDERED:
 2       1. The Government’s Motion for Protective Order, ECF No. 71, is
 3 GRANTED. The following Protective Order is hereby entered:
 4             a. The Government will provide discovery materials on an on-going
 5       basis to defense counsel;
 6             b. Discovery materials that contain the voice or image of a
 7       confidential source and/or cooperating witness will be made available for
 8       defense counsel’s review at the United States Attorney’s Office. Until
 9       further Order of the Court, those materials may not be shown to the
10       Defendants or left in a Defendant’s custody;
11             c. Defense counsel may possess, but not copy (excluding the
12       production of necessary working copies), all discovery materials;
13             d. Defense counsel may show to and discuss with the Defendants all
14       discovery materials that do not contain the voice or image of a confidential
15       source and/or cooperating witness;
16             e. Defense counsel shall not provide original or copies of any
17       discovery materials to the Defendants. This includes verbatim or near
18       verbatim recitations of discovery produced to defense counsel;
19             f. Defense counsel shall not otherwise provide original or copies of
20       the discovery material to any other person, including subsequently appointed
21       or retained defense counsel, but excluding any staff of defense counsel or
22       investigator and/or expert engaged by defense counsel, who will also be
23       bound by the terms and conditions of this Order.
24             g. The parties may seek relief from this Order for good cause shown.
25 //
26 //
27 //
28 //

     PROTECTIVE ORDER * 2
 1       2. The Government’s Motion to Expedite, ECF No. 72, is GRANTED.
 2              IT IS SO ORDERED. The District Court Clerk is hereby directed to
 3 enter this Order and provides copies to counsel.
 4              DATED this 20th day of November 2019.
 5
 6
 7
 8
 9
10                                                    6WDQOH\$%DVWLDQ
11
                                                8QLWHG6WDWHV'LVWULFW-XGJH
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PROTECTIVE ORDER * 3
